FILED
                                                                                               JUL 2 2 2010
                            UNITED STATES DISTRICT COURT                                 Clerk, U.S. District &Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                                Courts for the District of Columbia


NATHANIEL SMITH THURSTON, JR.,

               Plaintiff,
       v.                                               Civil Action No.
                                                                                  10 1239
UNITED STATES OF AMERICA,

               Defendant.


                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiff's application to proceed in forma pauperis and

pro se complaint. The Court grants the application and dismisses the complaint with prejudice.

       It appears that plaintiff has filed several civil actions in this and other federal district

courts, all of which have been dismissed. See CompI. at 3-6. He alleges that the federal judges

involved in these cases have abused their judicial power, deprived him of due process, and

subjected him to cruel and unusual punishment in violation of the United States Constitution.

Plaintiff demands monetary damages totalling $200,002,040. Id. at 12.

       The Court construes the complaint as a civil rights action under 42 U.S.C. § 1983 against

the United States. Sovereign immunity bars a claim for money damages against the United

States, and the complaint must be dismissed for lack of subject matter jurisdiction. See, e.g.,

Epps v. Howes, No. 06-717(RMC), 2007 WL 2248072, at *3 (D.D.C. July 31,2007) (dismissing

claims brought under 42 U.S.C. § 1983 against the United States, the Department of Justice, and

the USPC for lack of subject matter jurisdiction because these entities were protected from suit

by sovereign immunity). Furthermore, to the extent that plaintiff brings claims against any ofthe

federal judges mentioned in his complaint, these judges enjoy absolute immunity from liability
for damages for acts committed within their judicial jurisdiction. See Mirales v. Waco, S02 U.S.

9 (1991); Forrester v. White, 484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 33S, 20 L. Ed. 646

(1872). In this respect, the complaint must be dismissed because it fails to state a claim upon

which relief can be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(iii), 1915A(b)(2).

       An Order is issued separately.




                                                 ~i\A-~)~
                                             United States District Judge